NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN CARLOS TORRES-SANTOYO,                      No.   19-71795

                Petitioner,                      Agency No. A087-531-169

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Juan Carlos Torres-Santoyo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen and terminate, or alternatively, to reopen and remand, his removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983,

986 (9th Cir. 2010), and the denial of a motion to terminate, Dominguez v. Barr,

975 F.3d 725, 734 (9th Cir. 2020). We deny the petition for review.

      The BIA did not abuse its discretion in denying Torres-Santoyo’s motion to

reopen and terminate as untimely and number-barred, where it was filed more than

three years after the order of removal became final and was beyond the numerical

limitations, see 8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2), and

where Torres-Santoyo has not established that any statutory or regulatory

exception applies, see 8 U.S.C. § 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(3).

      The BIA also did not abuse its discretion in denying Torres-Santoyo’s

motion to reopen and terminate as untimely where Torres-Santoyo failed to

demonstrate that he met the requirements for equitable tolling based on intervening

case law in Pereira v. Sessions, 138 S. Ct. 2105 (2018). See Lona v. Barr, 958

F.3d 1225, 1230-31 (9th Cir. 2020) (discussing the circumstances in which a

movant may be entitled to equitable tolling); see also Aguilar Fermin v. Barr, 958

F.3d 887, 895 (9th Cir. 2020) (“the lack of time, date, and place in the NTA sent to

[petitioner] did not deprive the immigration court of jurisdiction over her case”).

      Torres-Santoyo does not raise, and therefore waives, any challenge to the

BIA’s denial of his motion to reopen and remand to consider additional evidence

of exceptional and extremely unusual hardship. See Lopez-Vasquez v. Holder, 706


                                          2                                    19-71795
F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued in an

opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                         3                                   19-71795